DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The response filed on January 27, 2022 is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

the “at least one first fluid delivery device and the at least one second fluid delivery device” in line 6 of claim 1. The "at least one first fluid delivery device" is a means-plus-function limitation, where “device" is a generic placeholder (See MPEP 2181, Section I, A), “first fluid delivery" is a functional limitation, and there is no further structure applied thereto, thereby meeting the 3-pronged test of 112, sixth paragraph. Same analysis applies to the limitation “the at least one second fluid delivery device;” and
the “at least one dosing element” in line 9 of claim 1. The "at least one dosing element" is a means-plus-function limitation, where “element" is a generic placeholder (See MPEP 2181, Section I, A), “dosing" is a functional limitation, and there is no further structure applied thereto, thereby meeting the 3-pronged test of 112, sixth paragraph;
the “cleaning device” in line 1 of claim 10. The " cleaning device " is a means-plus-function limitation, where “device " is a generic placeholder (See MPEP 2181, Section I, A), “cleaning" is a functional limitation, and there is no further structure applied thereto, thereby meeting the 3-pronged test of 112, sixth paragraph;
the “at least first and at least second fluid delivery apparatus” in line 2 of claim 10. The "at least first and at least second fluid delivery apparatus" is a means-plus-function limitation, where “apparatus" is a generic placeholder (See MPEP 2181, Section I, A), “fluid delivery" is a functional limitation, and there is no further structure applied thereto, thereby meeting the 3-pronged test of 112, sixth paragraph; and
the “nozzle cleaning device” in line 2 of claim 14. The “nozzle cleaning device" is a means-plus-function limitation, where “device" is a generic placeholder (See MPEP 2181, Section I, A), “cleaning" is a functional limitation, and there is no further structure applied thereto, thereby meeting the 3-pronged test of 112, sixth paragraph. Same or similar interpretation applies to all pending claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “dosing element” is “outlet nozzle.” Claim 12.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for lacking sufficient written description of the invention. The terms “at least one first fluid delivery device and the at least one second fluid delivery device” in line 6 of claim 1; the “cleaning device” in line 1 of claim 10; the “at least first and at least second fluid delivery apparatus” in line 2 of claim 10; and the “nozzle cleaning device” in line 2 of claim 14 are not adequately defined in the specification so as to lack proper written description under 112, first paragraph. The specification fails to disclose sufficient (or provide clear link) corresponding structure, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-3 and 6-16, the terms “at least one first fluid delivery device and the at least one second fluid delivery device” in line 6 of claim 1; the “cleaning device” in line 1 of claim 10; the “at least first and at least second fluid delivery apparatus” in line 2 of claim 10; and the “nozzle cleaning device” in line 2 of claim 14 are not adequately defined in the specification so as to lack clarity under 112, second paragraph. Consequently, the same clauses set forth above under the 112, first paragraph rejection obscure the metes and bounds of the terms “at least one first fluid delivery device and the at least one second fluid delivery device” in line 6 of claim 1; the “cleaning device” in line 1 of claim 10; the “at least first and at least second fluid delivery apparatus” in line 2 of claim 10; the “at least two closing elements” in line 1 of claim 12; and the “nozzle cleaning device” in line 2 of claim 14 are to the extent that the scope of the limitation is indefinite. For the purpose of examination, the terms would be interpreted as best understood by the Examiner.
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
s 1-3 and 6-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd (US 2003/0194273) in view of Johnson (US 1,865,109) and in view of Young et al. (US 4,990,025. Young hereafter). Further in view of an extrinsic evidence by Johnson ‘544 (US 3,966,544).
Regarding Claim 1, Lloyd discloses a construction machine ((1 in Fig. 30) of Lloyd)) comprising one of a recycler (asphalt recycling machine), a stabilizer (the wheels) or a cold milling machine including a spraying device configured to introduce a fluid into a single working chamber (16) of a working roller of the construction machine, with the working roller being configured to (capable of) remove ground or road surfaces (see Figs. 47-49 and Abstract) during processing by the construction machine, wherein the spraying device comprises:
at least one first (289 in Fig. 48) and at least one second (290. Liquid spray bars 289 and 290 meet the means-plus-function limitations elaborated above) fluid delivery device via which the fluid is introduced into the single working chamber of the working roller of the construction machine, with the at least one first fluid delivery device having at least one dosing element (nozzles of 289) being configured to (capable of) deliver a larger fluid quantity (without the restriction of 300) than at least one dosing element (nozzles of 290) of the at least one second fluid delivery device at a fixed operating pressure (from the supply line) so that, per unit of time (in hour or day), the at least one dosing element of the first fluid delivery device supplies a larger fluid volume to the single working chamber than the at least one dosing element of the second fluid delivery device; 

a control unit (an on-board computer) configured to (capable of) control a volume fluid delivered to the single working chamber via the at least one first and the at least one second fluid delivery device individually from each other (by adjusting 300, 319, 313, 298 and/or 296).
Lloyd fails to specifically discloses the control unit configured to control a volume of fluid delivered to the single working chamber via the at least one first and the at least one second fluid delivery device by controlling activation of the at least one first and the at least one second fluid delivery device individually from each other.
However, Johnson teaches a control unit (28, 33, 29 and 18) for a mobile material distribution device (Fig. 1), comprising at least one first (front) and the at least one second fluid delivery device (rear), a line system (Fig. 2) via which the fluid is guided to the at least one first and the at least one second fluid delivery apparatus, wherein the control unit configured to (capable of) control the volume of fluid delivered via the at least one first and the at least one second fluid delivery device by controlling activation of the at least one first and the at least one second fluid delivery device individually from each other such that activation by the control unit comprises selectively operating only the at least one first fluid delivery device (33 close while 29 and 28 are open), operating only the at least one second fluid delivery device (28 close while 29 and 33 are open), or operating both the at least one first and the at least one second fluid delivery device at the same time (33, 29 and 28 are open). 
In re Stevens, 101 USPQ 284 (CCPA 1954).
Lloyd and Johnson fail to disclose the at least one first fluid delivery device having at least one dosing element being dimensioned to deliver a larger fluid quantity than at least one dosing element (nozzles of 290) of the at least one second fluid delivery device at a fixed operating pressure (from the supply line) so that, per unit of time, the at least one dosing element of the first fluid delivery device supplies a larger fluid volume to the single working chamber than the at least one dosing element of the second fluid delivery device.
However, Young teaches a spraying device (1. Figs. 1-4A) configured to (capable of) introduce fluids into a single working chamber (under hood 7A) of a working roller (23) of a construction machine (1), with the working roller being configured to 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of different sizes nozzles, as taught by Young, to Lloyd’s dosing elements, in order to provide fluids with different density, viscosity, spray pattern and flow rate (Col. 1, lines 5-46). Even though Young does not teach a fixed operating pressure so that, per unit of time, the at least one dosing element of the first fluid delivery device supplies a larger fluid volume to the single working chamber than the at least one dosing element of the second fluid delivery device. It is well known in the art that changing the size of the nozzle changes the spray pattern and flow rate of the fluid (See extrinsic evidence by Johnson ‘544. Col. 5, line 65 –Col. 6, line 12). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the number and size of the nozzle) to produce a predictable solution (various spray pattern and flow rate), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. 

Regarding Claim 2, Lloyd’s device modified by Johnson’s controlling capability and Young’s nozzles, Lloyd further discloses wherein each of the at least one first and the at least one second fluid delivery devices comprises at least two dosing elements (see outlet nozzles in Fig. 48 showing a projecting part with an opening, as at the end of a hose, for regulating and directing a flow of fluid. Outlet nozzles in Fig. 48 meet the means-plus-function limitation elaborated above).
Regarding Claim 3, Lloyd’s device modified by Johnson’s controlling capability and Young’s nozzles, Lloyd and Johnson further discloses wherein the at least two dosing elements of the at least one first and the at least one second fluid delivery devices are arranged in a manner that, at a fixed operating pressure, the flow rate of the fluid through one of the at least two dosing elements of the first fluid delivery device is in the range of 1.8:1 to 5:1 at a ratio to the flow rate of the fluid through one of the at least two dosing elements of the second fluid delivery device (the “fluid” recited in line 1 of claim 1 is not a positively recited element/limitation, therefore the flow rate produces by the fluid is not a positively recited element/limitation. Lloyd’s spraying device modified by Johnson’s controlling capability is capable of performing the functional limitations recited above by controlling the status of valve 296, adjustable flow control valve 299, See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See: MPEP §2114.). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include such ranges of ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 6, Lloyd’s device modified by Johnson’s controlling capability and Young’s nozzles, Johnson further teaches wherein the control unit is arranged in a manner that it (by programmed or field conditions adjust spray method by the user) switches over from the at least one first fluid delivery device to the at least one second fluid delivery device depending on exceeding or falling below a threshold value (Sw) (The user console 110 and control module 210, in Fig. 1a, are capable of controlling all the valves in the system. Therefore, the user console 110 and control module 210 are capable of preforming the functional limitations recited above. See also col. 3, lines 6-32).
 Regarding Claim 7, Lloyd’s device modified by Johnson’s controlling capability and Young’s nozzles, Johnson further teaches wherein upon exceeding or falling below a maximum value (Mw), the control unit will activate at least one of the at least one first 
Regarding Claim 8, Lloyd’s device modified by Johnson’s controlling capability and Young’s nozzles, Johnson further teaches discloses wherein a threshold value (Sw) and/or the maximum value (Mw) is a line pressure (Abstract, lines 11-16; col. 2, lines 16-19; col. 2, line 63 to col. 3, line 6), a milling depth, a travelling speed and/or a flow rate.
Regarding Claim 9, Lloyd’s device modified by Johnson’s controlling capability and Young’s nozzles, Lloyd and Johnson further teaches wherein the control unit is arranged in the manner that the threshold value (Sw) and/or the maximum value (Mw) vary depending on the fluid (The values vary based on the pressure of the fluid, the goal is to prevent the fluid from reaching the milled, base surface. Paragraph [0089], line 31 in Lloyd reference). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spraying device of Lloyd to include this variation in threshold or maximum values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 11, Lloyd’s device modified by Johnson’s controlling capability and Young’s nozzles, Lloyd further discloses the line system comprising a fluid filter (see [0259], lines 23-26 and 35-39).
Regarding Claim 12, Lloyd’s device modified by Johnson’s controlling capability and Young’s nozzles, Lloyd further discloses wherein the at least two dosing elements comprise outlet nozzles (see outlet nozzles in Fig. 48 showing a projecting part with an opening, as at the end of a hose, for regulating and directing a flow of fluid. Outlet nozzles in Fig. 48 meet the means-plus-function limitation elaborated above).
Regarding Claim 13, Lloyd’s device modified by Johnson’s controlling capability and Young’s nozzles, Lloyd and Johnson further discloses wherein at the fixed operating pressure, the flow rate of the fluid through one of the at least two dosing elements of the first fluid delivery device is in the range of 2:1 to 3:1 at a ratio to the flow rate of the fluid through one of the at least two dosing elements of the second fluid delivery device (the “fluid” recited in line 1 of claim 1 is not a positively recited element/limitation, therefore the flow rate produces by the fluid is not a positively recited element/limitation. Lloyd’s spraying device modified by Johnson’s controlling capability is capable of performing the functional limitations recited above by controlling the status of valve 296, adjustable flow control valve 299, adjustable flow control valve 300, valve 
Regarding Claim 14, Lloyd’s device modified by Johnson’s controlling capability and Young’s nozzles, Johnson further teaches wherein the cleaning device comprises a nozzle cleaning device (100 PSI air supply and valves and pips that deliver the compressed air from the supply to 289 and 290. Fig. 48 and Paragraph [0262]).

Claims 6, 8, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd in view of Johnson and Young and further in view of Herman (US 3,782,634).
Regarding Claim 6, Lloyd, Johnson and Young disclose all the limitations of Claim 1. Alternatively, Lloyd, Johnson and Young fail to disclose the control unit arranged to switch over from the one first to the one second fluid delivery device. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device taught by Lloyd, Johnson and Young to include the switching over of fluid delivery devices taught by Herman. Doing so would limit any increase in pressure in the first fluid delivery device by switching over to the second.
Regarding Claim 8, Lloyd, Johnson and Young teach all the limitations of Claim 7. Alternatively, Lloyd, Johnson and Young fail to disclose a threshold and/or the maximum value to be a line pressure, milling depth, travelling speed, or flow rate.
Herman teaches the activation of a fluid delivery device (22) upon exceeding the travelling speed of the vehicle (Col. 6, lines 33-45) in order to provide a spraying device adapted to uniformly spray liquid at speeds which vary over a wide range (Col. 2, lines 14-21).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device taught by Lloyd, Johnson and Young to make the operability of the fluid delivery devices dependent upon vehicle speed, as taught by Herman. Doing so would permit uniformity of spray over a wide range of vehicle speed.
Regarding Claim 15, Lloyd, Johnson and Young teach all the limitations of Claim 11, yet fails to specifically teach the fluid filter located before or after a fluid pump.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device taught by Lloyd, Johnson and Young to include the filter before a pump in order to allow the fluid to be filtered before entering the line system or fluid delivery devices.

Response to Arguments
Applicant's arguments filed on January 27, 2022 have been fully considered but they are not persuasive. 
The Applicant argues the “at least one first fluid delivery device," "at least one second fluid delivery device," "at least one dosing element," "cleaning device," and "nozzle cleaning device" do not invoke 35 U.S.C. §112(f) because persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as a name for the structure that performs the function. The Examiner respectfully disagrees. The interpretation of 35 U.S.C. §112(f) is invoked when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. As clearly elaborated above, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 
Nevertheless, in order to ensure a complete coverage of the invoked limitations, the dosing elements “can be holes in a line beam which can be opened and closed via a respective valve or which can be supplied with fluid in a dosed manner or, alternatively, outlet nozzles” has been added as part of the elements of the claims.
With respect to prior art rejection, Applicant argues that the spray bars (289, 290) of Lloyd are not provided in the main mill (15) in a manner as recited in independent claim 1. Applicant's argument is not commensurate in scope with the claimed invention. No such limitations (the spray bars provided in the main mill) can be found in the claimed invention.
Applicant further argues that the spray bars (289, 290) of Lloyd are connected in series through a flow control valve (300) and so cannot be activated independently from each other. Again, Applicant's argument is not commensurate in scope with the claimed invention. No such limitations can be found in the claimed invention. Claim 1 recites, in line 16-19, “a control unit configured to control a volume fluid delivered to the single working chamber via the at least one first and the at least one second fluid delivery device individually from each other.” As clearly marked up in the rejection above, Lloyd discloses “a control unit (an on-board computer) configured to (capable of) control a volume fluid delivered to the single working chamber via the at least one first and the at least one second fluid delivery device individually from each other (by adjusting 300, 319, 313, 298 and/or 296).”
Applicant also argues that there is no teaching in Young et al. (secondary reference) pertaining to delivering one and the same fluid into a working chamber with a range of volumes per unit of time over a band of operating pressures of the fluid in a manner as claimed by Applicant.   
The Examiner respectfully disagrees. One cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In the instant case, it is Lloyd that discloses the limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 8, 2022